Citation Nr: 1638119	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-09 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.

This case comes before the Board of Veteran's Appeals (the Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In July 2013, the Veteran presented testimony in a travel board hearing before the undersigned Veterans Law Judge (VLJ). A copy of the transcript has been associated with the claims folder.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for PTSD. As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed . . . ." Id. In essence, the Court found that a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead, makes a general claim for compensation for the affliction posed by the Veteran's mental condition. The Board will analyze the Veteran's current claim under this framework and has recharacterized the issue accordingly, as noted on the first pace of this decision.

The Board has reviewed the record maintained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system folder. 

In October 2013, this matter was previously remanded by the Board for additional development and adjudication. As will be discussed further below, the Board finds that there has been substantial compliance with the Remand directives, and this matter is not properly before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. A diagnosis of PTSD conforming to the DSM-IV criteria has not been rendered at any time during the pendency of this claim.

2. An acquired psychiatric disorder was not manifest in service, and the Veteran's currently diagnosed dysthymic disorder does not relate to service or to a service-connected disability.

CONCLUSION OF LAW

The criteria for service-connection for an acquired psychiatric disorder, to include PTSD and dysthymic disorder, have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant. Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits. See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)). The record indicates that the originating agency provided the Veteran with VCAA notice in a May 2009 letter.

The VCAA also defines VA's duty to assist a claimant in the development of his or her claim. See 38 U.S.C.A. §§ 5103, 5103A (West 2014). VA must help a claimant obtain evidence necessary to substantiate a claim, unless there is no reasonable possibility that such assistance would aid in substantiating the claim. The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). The Board finds that all available, relevant evidence necessary to decide the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and dysthymic disorder, has been identified and obtained. The evidence of record includes statements of the Veteran, VA treatment records, VA medical examination reports, military personnel records, and service treatment records. Therefore, the Board has done its due diligence with regards to the pertinent claim, and the Veteran has not alleged or identified any outstanding evidence or medical treatment records.

Moreover, the Veteran underwent VA examinations in June 2012 and December 2013. The Board finds the VA examinations and opinions to be adequate. The examination reports reflect that the examiners reviewed the Veteran's claims folder, took note of the Veteran's history and assertions, and evaluated the Veteran's current condition and symptomatology. The Board finds that the VA medical examination and opinions are adequate for evaluation purposes. See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when providing a VA examination or obtaining a VA opinion, must ensure that the examination or opinion is adequate).

Therefore, the Board finds that VA has met its duties to assist and notify the Veteran.



II. Stegall Compliance 

As stated in the Introduction, in October 2013, this matter was remanded by the Board for additional development and adjudication. 

Specifically, the Board remanded this matter with instructions to schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disability or disabilities. The examiner was asked to identify any current acquired psychiatric disability, and, for each acquired psychiatric disability identified, provide an opinion as to whether it is at least as likely as not that the disability is related to the Veteran's period of military service. Moreover, the examiner was asked, should a diagnosis of PTSD not be identified, to reconcile his findings with the medical evidence of record documenting PTSD.

Thereafter, the Board directed the RO to readjudicate the claim and, if the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC).

Accordingly, the Veteran was afforded a VA examination in December 2013. The VA examiner examined the Veteran, reviewed the Veteran's file, noted the Veteran's reported history and assertions, and found that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria. However, the Veteran was diagnosed with dysthymic disorder. The examiner provided an opinion as to the etiology of the Veteran's currently diagnosed dysthymic disorder, and additionally provided rationale to reconcile his findings of no diagnosis of PTSD with the medical evidence of record documenting PTSD. Thereafter, the RO readjudicated the issue on appeal and provided the Veteran with a SSOC in January 2014.

Thus, the Board finds that its remand instructions have been substantially complied with. See Stegall, 11 Vet. App. at 271 (holding that the Board errs as a matter of law by failing to ensure compliance with its remand orders). The matter is now appropriately returned to the Board.

III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, such as psychoses, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For psychoses, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3). However, because the Veteran's current diagnosis is dysthymic disorder, which is not a chronic disease or psychosis, this presumption does not apply.

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. However, insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). Again, because the Veteran's current diagnosis is dysthymic disorder, which is not a chronic disease or psychosis, this presumption does not apply.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Entitlement to service connection for PTSD requires that three elements be present: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressors. See 38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Therefore, service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability in accordance with the DSM-IV, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f), 4.125(a). As with all claims for service-connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As an initial matter, during the course of the appeal the regulations pertaining to psychiatric disorders were amended. See 79 Fed. Reg. 45,093 (August 4, 2014) (effective August 4, 2014). Specifically, the regulations were updated so that all psychiatric diagnoses must be in conformity with diagnostic criteria in the DSM-V, as opposed to the DSM-IV. Id. However, the regulation states that it was not the intent of the Secretary to have the rule change apply to cases that had been certified to or were pending before the Board at the time of the change. Id. As the Veteran's claim was pending before the Board prior to August 4, 2014, whether the Veteran has a diagnosis of PTSD will be determined based on the criteria in the DSM-IV.

Furthermore, the evidence necessary to establish that a claimed in-service stressor occurred varies depending on whether a veteran "engaged in combat with the enemy." See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015). If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence, and no further development or corroborative evidence will be necessary. Service department evidence that the veteran engaged in combat or that a veteran was awarded the Purple Heart, Combat Action Ribbon, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f) (2014).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. In this context, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 38 C.F.R. § 3.304(f)(3) (2014).

In this case, as for the Veteran's claimed stressors, the Veteran states that he was exposed to combat while serving in Vietnam. Specifically, the Veteran noted that he was sent over as a computer mechanic, but that he served in radio communication and coordination of artillery fire. See June 2009 Correspondence; December 2013 VA examination. The Veteran explained that he was involved in the killing of about 40 indigenous people who were under armed, and that he saw the bodies, and saw celebrations as the bodies were viewed. See id.

The Board notes that the RO in June 2006 and December 2009 made a formal finding of a lack of information to verify a stressful event in connection with the Veteran's service. The Veteran's DD-214 indicates that the Veteran served as a field radio mechanic and radio mechanic, and that he served in Vietnam. Although the Veteran's DD-214 notes the following relevant medals (among others): National Defense Service Medal, Vietnam Service Medal, and Republic Vietnam Campaign Medal with device, the Veteran did not receive a combat badge, and the Board cannot verify that the Veteran engaged directly in combat with the enemy. 

Although the Veteran's stressors have not been corroborated, the Board notes that the Veteran has confirmed service in Vietnam and thus his fear of hostile military activity is conceded under 38 C.F.R. § 3.304(f) (3). Given the Veteran's assertions and his corroborating DD-214, the Board finds this information to be sufficient to establish that the Veteran was in Vietnam and feared hostile military activity, to include "experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 38 C.F.R. § 3.304(f)(3) (2015). Thus, this case turns upon whether the Veteran has a current diagnosis of PTSD in conformity with the DSM-IV made by a VA or VA-contracted psychiatrist or psychologist. 

In this case, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD in accordance with the DSM-IV criteria.

The Veteran has stated that he has PTSD as a result of his service in Vietnam, and his symptoms during the period on appeal include difficulty falling or staying asleep, difficulty concentrating, depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, and disturbances in motivation and mood, feeling of detachment or estrangement from others, and recurrent memories of the traumatic events. See, e.g., July 2013 hearing transcript; June 2012 VA examination; December 2013 VA examination. While the Veteran is competent to report these symptoms, he is not competent to diagnose himself with PTSD or any other psychiatric disorder as, due to the complex nature of PTSD and psychiatric disorders, such a diagnosis requires psychiatric or psychological training and expertise. Jandreau, 492 F.3d at 1377. Thus, the issue of a current diagnosis must be decided based on the medical evidence of record.

Turning to the medical evidence, VA treatment records from 2007 indicate a diagnosis of PTSD. Moreover, July 2009 VA treatment record includes complaints about memory loss and concentration focus, with maintenance of his depression. However, April 2012 VA treatment record indicates no diagnosis of PTSD, with the Veteran not experiencing nightmares, avoidance behaviors, vigilance, or detachment. Similarly, June 2012 and December 2013 VA examiners did not find a diagnosis of PTSD under DSM-IV.

The June 2012 VA examiner diagnosed the Veteran with dysthymic disorder, but found that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria. The examiner noted that the Veteran was in a combat-zone, and that he experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or other, and the Veteran's response involved intense fear, helplessness, or horror. See June 2012 VA examination. Although the examination report indicates that the Veteran has difficulty falling asleep or staying asleep, difficulty concentrating, depressed mood, anxiety, panic attacks, chronic sleep impairment, and mild memory loss, the examination report also notes that the Veteran does not experience persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness, and the traumatic event is not persistently re-experienced. The June 2012 VA examiner concluded that the Veteran did not meet the criteria for PTSD under DSM-IV.

The December 2013 VA examiner diagnosed the Veteran with dysthymia, but found that the Veteran's symptoms do not meet diagnostic criteria under DSM-IV. The examiner noted the Veteran's asserted experiences in service, reporting that he went to Vietnam as a computer mechanic, and that he was involved in killing about 40 "indigenous people" who were under armed. He said that the was "hit hard" by this and that it reminded him of his heritage was an Apache, who were involved in the "Indian Wars" in Mexico. He stated that there was a "lot of celebrating" as the bodies were viewed and that he continues to shed tears about the event. The Veteran indicates that he is generally unhappy, with mild anxiety, mild insomnia, and mild-moderate depressed mood. The examiner notes that the Veteran suffers from recurrent, involuntary, and intrusive distressing memories of the traumatic events, and feelings of detachment or estrangement from others, with depressed mood. However, the Veteran does not suffer from persistent avoidance of stimuli associated with the traumatic events or marked alterations in arousal and reactivity associated with the traumatic event. Therefore, the examiner determined that the Veteran's symptoms do not meet diagnostic criteria under DSM-IV. 

The December 2013 examiner further explained that the Veteran's 2007 diagnosis of PTSD appears to be based on the Veteran's self-reported questionnaires. See August 2007 and September 2007 VA treatment records (including self-report measures of the PTSD checklist). Instead, the examiner points out that his report includes an examination of the Veteran and a review of the records, and determined that a diagnosis of PTSD cannot be confirmed because criteria C, D, E, and G are not met. Thus, the Board finds the examination reports to be of greater probative value than the diagnosis found within the treatment records, and attributes appropriate weight to the VA examination reports. Therefore, the requirements for a diagnosis of PTSD in accordance with DSM-IV, by a VA psychiatrist are specifically not met. As no such diagnosis is present, service connection for PTSD is not warranted. Brammer, 3 Vet. App. at 225; 38 C.F.R. §§ 3.304(f), 4.125.

However, as previously noted, both the June 2012 and December 2013 examiners diagnosed the Veteran with dysthymic disorder. In October 2013, the Board remanded this matter for further psychiatric examination to determine the etiology of the Veteran's dysthymic disorder. Accordingly, the December 2013 examiner found that the Veteran's diagnosis of dysthymia "is more likely than not due to psycho-social stressors, including family relationship problems secondary to legal involvement and longstanding substance abuse." Both the June 2012 and December 2013 examiners determined that the Veteran has substance dependencies, to include alcohol dependence and cannabis dependence. Moreover, the Veteran reported that he has strained relationships with his seven children because he "molested" his oldest daughter when she was 15 years old, over a period of three years when he would lapse into deep depression. Therefore, based on the medical evidence of record, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's currently diagnosed dysthymic disorder and his service. 

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57  (1990); 38 C.F.R. § 3.102. For these reasons, the Board finds that service connection is not warranted for an acquired psychiatric disorder, to include PTSD and dysthymic disorder, and the claim is denied. Brammer, 3 Vet. App. at 225; Clemons v. Shinseki, 23 Vet. App. 1.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and dysthymic disorder, is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


